Citation Nr: 1232873	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-30 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for acne vulgaris with moderate scarring and slight disfigurement of face.

2.  Entitlement to an effective date earlier than December 2, 2008, for the award of a 30 percent evaluation for acne vulgaris with moderate scarring and slight disfigurement of face.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In May 2011, the Veteran and his spouse presented testimony at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds additional development is necessary to decide the issues on appeal, which is described below.

As to the claim for increase, at the May 2011 hearing, the Veteran stated he had been treated recently at VA in March 2011 for the service-connected acne vulgaris and that he had an upcoming appointment later in May 2011.  The most recent VA treatment records in the claims file (which includes Virtual VA) are from May 2010.  Thus, there are outstanding VA treatment records that must be obtained.

Additionally, at the hearing, the Veteran and his spouse testified that the Veteran's acne vulgaris was getting worse.  The Board finds a new examination is necessary to determine the current level of severity of the disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95 (1995).  In providing a new examination, the Board will seek to clarify whether the acne vulgaris has spread beyond the face, neck, and back, as the Veteran is alleging that the service-connected disability has spread to beyond these three areas, such as his scalp, legs, arms, and buttocks.

As to the Veteran's claim for entitlement to an earlier effective date for the award of the 30 percent evaluation, the RO has not been able to issue a statement of the case as to the effective date assigned, since the Veteran expressed his disagreement at the May 2011 Board hearing.  See transcript on pages 11-12.  There has been no statement of the case addressing this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, while the Veteran has not perfected an appeal in connection with the claim for an earlier effective date for the award of a higher evaluation, the Veteran has put VA on notice that he received treatment at a VA facility for the service-connected acne vulgaris prior to the December 2008 informal claim for increase.  See May 2011 hearing transcript on pages 11-13.  

Specifically, a review of the record reflects that when VA obtained the Veteran's treatment records during the appeal, it requested records beginning in July 2008.  In other words, the record does not show that VA sought treatment records prior to July 2008 for treatment involving the service-connected acne vulgaris.  As these records could establish a basis to find there was a pending informal claim for increase prior to December 2008, the RO/AMC should see if there are VA treatment records between 1973 and 2008 (the last time the RO adjudicated a claim involving acne vulgaris was in 1973, which was when it granted service connection for the disability) with the assistance of the Veteran in providing approximate dates of when treatment for the service-connected disability occurred.  

Under 38 C.F.R. § 3.157(b) (2011), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital pertaining to the service-connected disability will be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  Given the aforementioned, the Veteran may have had a pending claim prior to December 2008.  Thus, additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is asked to identify any outstanding private (i.e., non-VA) treatment records relevant to treatment for acne vulgaris since April 2011.  All reasonable attempts should be made to obtain any identified records.  

The Veteran is also asked to inform VA if he received treatment for acne vulgaris at VA facilities between 1973 and 2008.  

Also obtain the VA treatment records from May 2010 to the present and upload them to Virtual VA.

2.  Depending on what the Veteran informs VA of when he received treatment for acne vulgaris between 1973 and 2008, check to see if there are VA treatment records prior to 2008 for treatment involving acne vulgaris.  (The Veteran testified he had been seen in 2005 at a VA facility.  See May 2011 hearing transcript on page 11.)

3.  Readjudicate the issue of entitlement to an effective date earlier than December 2, 2008, and issue to the Veteran a Statement of the Case.  Give the Veteran time to perfect an appeal of these claims by filing a timely Substantive Appeal (VA Form 9 or equivalent).  Only if the Veteran perfects an appeal should the claim be returned to the Board for further appellate consideration.

4.  Thereafter, schedule the Veteran for a VA examination in connection with his claim for increase for acne vulgaris.  All appropriate tests, including photographs of the affected areas, should be conducted.  The photographs should be made part of the examination report.  The claims file must be made available to the examiner, and the report of the examination should note review of the file.

* The examiner is asked to state the exact locations of the acne vulgaris.  The Veteran has alleged that it has spread to his scalp, legs, arms, and buttocks.  It is unclear whether skin symptoms elsewhere are part of the current service-connected acne vulgaris.

* The examiner should render specific findings addressing the extent of acne vulgaris' disfigurement.  In particular, the examiner should comment on the presence (or lack thereof) of each of the eight characteristics of disfigurement presented, which are as follows:
(i) Scar 5 or more inches (13 or more cm.) in length.  
(ii) Scar at least one-quarter inch (0.6 cm.) wide at widest part.  
(iii) Surface contour of scar elevated or depressed on palpation.  
(iv) Scar adherent to underlying tissue.  
(v) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  
(vi) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  
(vii) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  
(viii) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

* The examiner should also comment on whether the scar residuals result in gross distortion or asymmetry of the face.  

* The examiner should comment on whether there is any visible or palpable loss of the underlying tissue.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to an evaluation in excess of 30 percent for acne vulgaris with moderate scarring and slight disfigurement of face.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

